Citation Nr: 9934197	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
other than a residual scar from a puncture wound of the back.

2.  Entitlement to service connection for a disorder manifest 
by numbness of the legs.

3.  Entitlement to service connection for a disorder manifest 
by blackouts.

4.  Entitlement to service connection for a disorder of the 
shoulders and collarbone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
October 1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claims for 
service-connection for a back disorder, numbness of the legs, 
blackouts, and a disorder of the shoulders and collar bone.  
The Board notes that as the veteran filed his notice of 
disagreement within a year of notice of the original denial 
of his claims, the rating decision of August 1993 never 
became final.  38 C.F.R. § 3.160 (1999).  Thus, the Board 
must address the veteran's claims on the merits.  


FINDINGS OF FACT

1.  Competent evidence of a back disorder, other than a 
service-connected residual scar of a puncture wound, is not 
of record.

2.  There is no competent medical evidence of record showing 
a nexus between the veteran's mild distal neuropathy of the 
legs and his prior active service.

3.  There is no competent medical evidence of record showing 
a nexus between the any current disorder manifested by 
blackouts, and his prior active service.

4.  Competent evidence of a disorder of the shoulders and 
collar bone is not of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a back disorder, other 
than a residual scar from a puncture wound of the back.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a disorder manifest by 
numbness of the legs.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a disorder manifest by 
blackouts.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a disorder of the 
shoulders and collar bone.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back disorder 
(other than a residual scar from a puncture wound which is 
already serviceconnected), a disorder manifest by numbness of 
the legs, a disorder manifest by blackouts, and a disorder of 
the shoulders and collar bone.  It is necessary to determine 
if he has submitted a well grounded claim with respect to 
each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (1999).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records are negative for any evidence of a 
back disorder or injury other than a puncture wound in 
November 1973.  The veteran has been awarded service 
connection for the residual scar of that puncture wound which 
apparently healed without any additional residuals as there 
is no further reference to it in the veteran's service 
treatment records or service examination reports dated 
September 1974 and October 1975.  The veteran was treated in 
service for upper respiratory infections and external 
hemorrhoids.  In February 1974, it was noted that the veteran 
gave a history of gunshot wounds to the left frontal skull 
and right leg in 1967.  The service medical records, to 
include the discharge examination report dated September 
1974, and a retention physical examination report for the 
reserves dated October 1975, are also negative for any 
reference to numbness of the legs, blackouts, or any disorder 
or injury to either the shoulders or collarbone.  

Private medical records from St. Bernard Hospital, dated July 
1979, reflect that the veteran presented with complaint of 
dizziness since the previous afternoon.  He was admitted for 
further evaluation.  The final diagnostic impression was 
"syncope, possible hypoglycemia".

A radiology report from Baptist Memorial Hospital, dated in 
early February 1990, reflected that a CT scan of the head was 
performed.  A history of seizures was noted.  Findings showed 
evidence of previous vascular surgery with an aneurysm clip 
in the parasellar region, but no other significant 
abnormality was detected.

A private medical evaluation report from Allen S. Boyd, Jr., 
M. D., dated in mid-February 1990, indicated that the veteran 
had been in an accident some two to three years earlier but 
had had no recent injury.  Prior to this accident he 
allegedly had noticed some paresthesias in the right anterior 
calf.  In just the past few weeks he had begun experiencing 
pain in the neck, shoulders and arms.  Physical examination 
revealed some hypalgesia of the right foot as well in the C5 
root distribution and some deltoid and biceps weakness.  The 
diagnostic impression was most likely right cervical disc 
extrusion.

VA treatment records from the VA Medical Center (VAMC) in 
Memphis, Tennessee, dated in 1991 and 1992, indicate that the 
veteran was first seen in June 1991, for complaint of neck 
and shoulder pain of approximately one year duration.  The 
assessment was cervical pain.  In June 1992, the veteran also 
related a history of blackouts for 20 years and hypoglycemia.  
In November 1992, he requested evaluation of blackouts.  The 
examiner noted a history of "sudden absence" for past 19 
years with the reported initial episode in 1973 with a 
duration of three days.  In had recently noticed an increased 
in symptoms, occurring now every 2 to 3 days.  He denied loss 
of consciousness; rather, he apparently just stares out into 
space and afterwards is amnestic for entire event.  He was 
scheduled for EEG and neurology appointment in January 1993; 
in March 1993, the veteran requested to be rescheduled for 
neurological evaluation as he had and missed his earlier 
appointment due to incarceration.

By written statement dated October 1992, the veteran 
indicated he had also received prior medical treatment at the 
VAMC in Chicago and Lowry Air Force Base in Denver.  However, 
negative replies were received from each of these medical 
facilities in response to the RO's written requests for 
medical records.  The veteran was also informed of these 
negative responses.

Report of VA neurological examination, conducted in February 
1993, reflected rather vague complaints of occasional 
"blackouts" or "sleeping" episodes of approximately 30 
minutes duration.  The veteran gave a history of 
hospitalization for blackouts while in service and being 
placed on profile because of these blackouts.  Neurological 
examination was essentially normal.  The only diagnosis was 
mild distal neuropathy of the lower extremity.  Based on the 
veteran's history of treatment for blackouts in service, the 
examiner opined that "it may be possible that this patient 
is suffering from narcoleptic or cataplexic [sic] syndrome."

Report of VA orthopedic examination, conducted in February 
1993, reflected a history of low back pain since a stab wound 
in the early 1970's.  The veteran also complained of pain in 
both shoulders which had begun three or four years earlier.  
He also complained of intermittent weakness in his legs which 
had developed in the last few years.  He denied any numbness 
in either lower extremity.  Physical examination of the lower 
back revealed a residual one inch scar over the right 
paravertebral muscle column but there was no paravertebral 
muscle spasm.  Range of motion of the lumbar spine was 
essentially normal.  X-rays of both shoulders and the lumbar 
and lumbosacral spine were negative.  The diagnosis was 
healed stab wound paravertebral muscle column.  The examiner 
specifically commented that there was "[n]o other 
abnormality noted."

VA radiographic report dated February 1993, showed that an 
MRI of the cervical spine revealed mild spondylosis at level 
C4-5.

Medical records dated March to October 1993, from the 
Mississippi County Sheriff's Department, reflect prior 
history of treatment for hypertension, partial seizures, and 
counseling for drug addiction.  While an inmate, the veteran 
was treated for cold symptoms.

Medical records dated October to December 1993, from the 
Arkansas Department of Corrections, reflect a physical 
assessment was performed in October 1993.  A history of 
hemorrhoids and non-insulin dependent diabetes mellitus 
(diagnosed 1978) was noted.  A six-month history of recurrent 
back pain was noted.  The veteran also reported being 
hospitalized in 1992 at the VAMC in Memphis for blackouts.  
The veteran was seen several times for complaints of feeling 
"dizzy" in the mornings which he claimed was due to low 
sugar.  The assessment was borderline diabetes.  

The veteran presented testimony at a personal hearing 
conducted in October 1995, that, in essence, he was 
hospitalized several times in service for his claimed 
disorders and the RO had failed to obtain these service 
medical records.  He also testified that he began having 
"blackout spells" in mid-1975.  He described getting off 
work at 3:00 p.m. and not getting home until 3:00 a.m. with 
no memory of what occurred in the interim.  Upon further 
questioning, he also claimed to have "blacked-out" for four 
days in a military hospital in 1974.  His next major episode 
was supposedly in 1979 when he was hospitalized for two weeks 
at St. Bernard Hospital after blacking out for 2 or 3 days.  

The veteran also testified that he had experienced problems 
with his back ever since being stabbed in the service.  He 
currently experienced numbness in his legs which first 
manifest approximately two months before he was discharged 
from the service.  He had also been experiencing "weird" 
pains in his shoulders and collar bone which he also believed 
was related to his prior active service.

It is noted that the veteran contends that there are 
additional service medical records which the RO has not 
obtained as to in-patient and out-patient treatment in 
service.  The Board observes that the RO has made numerous 
attempts to acquire additional service medical records.  The 
veteran was advised that these records had been requested but 
that it was his responsibility to ensure receipt of evidence.  
No additional service medical records have been received.  In 
Hayre v. West, 188 F.3d. 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit, found a 
breach of the duty to assist where the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency, and that the claim does not become 
final for purposes of appeal.  However, in the instant case, 
the RO did request and receive service medical records, 
requested additional records and advised the veteran of such 
requests.  No additional records have been received.

ANALYSIS

Service connection for a back disorder (other than residual 
scar from puncture wound), and disorder of shoulders and 
collar bone

As noted above there is no medical evidence of a back, 
shoulder, or collarbone disorder during service.  Nor is 
there any current diagnosis of a back disorder (other than 
the residual scar of puncture wound), shoulder disorder, or 
collarbone disorder.  

Thus, the veteran's claims for service connection for these 
disabilities are not well grounded.  See Caluza, supra.  In 
the absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's assertions that he has a current 
disability are not competent and do not establish a well 
grounded claim.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
As there is no competent evidence of record of a diagnosis of 
either a back disability, shoulder disability, or collarbone 
disability, the Board concludes that the veteran's claims for 
service connection are not well grounded and accordingly, the 
claims for service connection for a back disability (other 
than a residual scar of puncture wound) and shoulder and 
collarbone disability are denied.  38 U.S.C.A. § 5107 (West 
1991).

Service connection for a disorder manifested by numbness of 
the legs, and a disorder manifest by blackouts

The veteran maintains that he began experiencing blackouts 
and numbness of the legs during service.  The veteran is 
competent to report on that which he has personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, his statement 
that his current disabilities are related to service cannot 
serve to well ground the claims because the veteran is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In the instant case, the veteran's 
service medical records are negative for any evidence of 
"blackouts" or any other neurological disorder.  They are 
likewise negative for any evidence of numbness of the legs.  
The Board notes that the first medical evidence of any 
neurological symptoms is a private hospital report dated in 
1979, which noted complaints of dizziness of two days 
duration; at that time the impression was possible 
hypoglycemia.  More recent medical records show diagnosis of 
possible seizure disorder and borderline diabetes mellitus.  
The first post-service evidence of numbness of the legs was 
in Dr. Boyd's medical report dated in February 1990, however 
no diagnosis was rendered.  It was only during the recent VA 
examination that the veteran was diagnosed to have mild 
distal neuropathy of the lower extremity.  However, there is 
no competent medical evidence linking any of the current 
diagnoses to the veteran's service.

The Board also notes that the VA neurological examiner in 
February 1993 opined as to a possible narcoleptic or 
cataplectic syndrome associated with prior episode in 
service.  However, it appears from the report that the VA 
examiner was relying on the history as reported by the 
veteran.  There is no evidence that the VA examiner had 
personal knowledge of such an episode.  The examiner is not 
competent to establish factual matters outside his personal 
experience and expertise, including whether an injury or 
event did in fact happen.  See Jones v. West, 12 Vet. App. 
383 91999).  Moreover, the examiner did not actually provide 
a current diagnosis.  

Thus, there is no medical opinion of record indicating a 
nexus between the currently diagnosed mild distal neuropathy 
of the lower extremity, or any other disorder manifest by 
numbness of the legs, and the veteran's prior active service.  
Furthermore, there is no medical opinion of record indicating 
a nexus between the currently diagnosed partial seizure 
disorder, or borderline diabetes mellitus, or any other 
disorder manifest by blackouts, and the veteran's prior 
active service.  In view of the absence of this evidence, his 
allegations that there is some relationship to service are 
unsupported.  Therefore, the Board concludes that the 
veteran's claims for service connection for a disorder 
manifest by numbness of the legs, and a disorder manifest by 
blackouts, are not well grounded.  Accordingly, the claims 
are denied.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Service connection for a back disorder (other than a residual 
scar from a puncture wound of the back) is denied.  Service 
connection for a disorder manifest by numbness of the legs is 
denied.  Service connection for a disorder manifest by 
blackouts is denied.  Service connection for a disorder of 
the shoulders and collarbone is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


